Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

TO

BUSINESS COMBINATION AGREEMENT

This Amendment No. 1 (this “Amendment”) to the Business Combination Agreement is
made and entered into as of April 21, 2015, by and among Cambridge Capital
Acquisition Corporation, a Delaware corporation (“Parent”), Cambridge Holdco,
Inc., a Marshall Islands corporation and wholly-owned subsidiary of Parent
(“Holdco”), Cambridge Merger Sub, Inc., a Marshall Islands corporation and a
wholly-owned subsidiary of Holdco (“Merger Sub”), Parakou Tankers, Inc., a
Marshall Islands corporation (the “Company”), and Por Liu, a natural person (the
“Shareholder”).

WHEREAS, Parent, Holdco, Merger Sub, the Company and the Shareholder are parties
to that certain Business Combination Agreement, dated as of December 1, 2014
(the “Merger Agreement”);

WHEREAS, Pursuant to Section 9.04 of the Merger Agreement, the parties may amend
the terms of the Merger Agreement prior to the Effective Time by an instrument
in writing, signed by the parties; and

WHEREAS, the parties hereto desire to amend certain terms of the Merger
Agreement in accordance with Section 9.04 of the Merger Agreement as set forth
below.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, each of
the parties hereto hereby agrees as follows:

 

1. Definitions. Capitalized terms contained in this Amendment, but not
specifically defined in this Amendment, shall have the meanings ascribed to such
terms in the Merger Agreement.

 

2. Amendment to Merger Agreement.

 

  (a) Section 1.01 of the Merger Agreement is hereby amended by amending and
restating the following defined term:

“Exchange Ratio” means 38,000.

 

  (b) Section 1.01 of the Merger Agreement is hereby further amended by deleting
in its entirety the defined term “Aggregate Target EBITDA”, “Year 1 Target
EBITDA”, “Year 2 Target EBITDA”, “Year 3 Target EBITDA”.



--------------------------------------------------------------------------------

  (c) Section 1.02 of the Merger Agreement is hereby amended by amending and
restating the cross references for the following defined terms:

 

Defined Term

   Location

“Accounting Arbiter”

   § 2.08(g)

“Change of Control”

   § 2.08(e)(i)

“Contingent Shares”

   § 2.08(e)(ii)

“Earnings Per Share”

   § 2.08(e)(iii)

“Metrics Calculations”

   § 2.08(g)

“Net Asset Value”

   § 2.08(e)(iv)

“Net Asset Value Per Share”

   § 2.08(e)(v)

“Surviving Company”

   § 2.01(a)

“Surviving Parent Company”

   § 2.01(b)

 

  (d) Section 1.02 of the Merger Agreement is hereby further amended by deleting
the defined term references “Change of Control Value”, “EBITDA”, “EBITDA
Calculation”, “Stock Target”, “Trading Day” and “Trading Price”.

 

  (e) Section 2.01 of the Merger Agreement is hereby amended and restated in its
entirety as follows:

SECTION 2.01. The Mergers. Upon the terms and subject to the conditions set
forth in this Agreement, at the Effective Time:

(a) Merger Sub shall be merged with and into the Company, the separate corporate
existence of Merger Sub shall cease and the Company shall continue as the
surviving company in the Company Merger (the “Surviving Company”), in accordance
with the BCA; and

(b) immediately after the Company Merger, Parent shall be merged with and into
Holdco, the separate corporate existence of Parent shall cease and Holdco shall
continue as the surviving company in the Parent Merger (the “Surviving Parent
Company”), in accordance with the DGCL and the BCA.

 

  (f) Section 2.08 of the Merger Agreement is hereby amended and restated in its
entirety as follows:

SECTION 2.08. Contingent Shares.

(a) If, at any time on or after January 1, 2018, the Surviving Parent Company
reports for four successive quarters that the Surviving Parent Company’s
(i) Earnings Per Share, in the aggregate, is equal to or greater than $3.50, and
(ii) the Net Asset Value Per Share is equal to or greater than $17.60, the
Surviving Parent Company shall issue, subject to Section 2.08(f), (A) to the
Shareholder, 1,102,564 shares of Holdco Common Stock; and (B) to the Sponsors,
an aggregate of 468,269 shares of Holdco Common Stock.

 

-2-



--------------------------------------------------------------------------------

(b) If the conditions under Section 2.08(a) shall have been satisfied and
fulfilled, and for any twelve-month period thereafter, the Surviving Parent
Company reports for four successive quarters that the Surviving Parent Company’s
(i) Earnings Per Share, in the aggregate, is equal to or greater than $3.75, and
(ii) the Net Asset Value Per Share is equal to or greater than $18.60, the
Surviving Parent Company shall issue, subject to Section 2.08(f), (A) to the
Shareholder, 1,102,564 shares of Holdco Common Stock; and (B) to the Sponsors,
an aggregate of 468,269 shares of Holdco Common Stock

(c) If the conditions under Sections 2.08(a) and (b) shall have been satisfied
and fulfilled, and for any twelve-month period thereafter, the Surviving Parent
Company reports for four successive quarters that the Surviving Parent Company’s
(i) Earnings Per Share, in the aggregate, is equal to or greater than $4.00, and
(ii) the Net Asset Value Per Share is equal to or greater than $19.60, the
Surviving Parent Company shall issue, subject to Section 2.08(f), (A) to the
Shareholder, 1,102,564 shares of Holdco Common Stock; and (B) to the Sponsors,
an aggregate of 468,270 shares of Holdco Common Stock

(d) In the event that a Change of Control (as defined below) of the Surviving
Parent Company occurs prior to the time when all Contingent Shares have been
issued pursuant to this Section 2.08, then, immediately prior to such Change of
Control, the Surviving Parent Company shall issue, subject to Section 2.08(f),
(A) to the Shareholder 3,307,692 shares of Holdco Common Stock, and (B) to the
Sponsors an aggregate of 1,404,808 shares of Holdco Common Stock, less, in each
case, that number of shares of Holdco Common Stock already issued to either the
Shareholder or the Sponsors, as the case may be, pursuant to Sections 2.08(a),
(b) or (c); provided that if such Change of Control occurs (i) prior to
December 31, 2015, the Holdco Common Stock is valued in connection with such
Change of Control at an amount equal to or in excess of $13.00 per share,
(ii) on or after January 1, 2016 and prior to December 31, 2016, the Holdco
Common Stock is valued in connection with such Change of Control at an amount
equal to or in excess of $14.00 per share, and (iii) on or after January 1,
2017, the Holdco Common Stock is valued in connection with such Change of
Control at an amount equal to or in excess of $15.00.

(e) As used in this Section 2.08,

(i) “Change of Control” shall have been deemed to occur with respect to the
Surviving Parent Company upon:

(A) the sale, lease, license, distribution, dividend or transfer, in a single
transaction or a series of related transactions, of 50% or more of the assets of
the Surviving Parent Company and its subsidiaries taken as a whole;

 

-3-



--------------------------------------------------------------------------------

(B) a merger, consolidation or other business combination of the Surviving
Parent Company (or any subsidiary or subsidiaries that alone or together
represent all or substantially all of the Surviving Parent Company’s
consolidated business at that time) or any successor or other entity holding all
or substantially all of the assets of the Surviving Parent Company and its
subsidiaries that results in the stockholders of the Surviving Parent Company
(or such subsidiary or subsidiaries) or any successor or other entity holding
all or substantially all of the assets of the Surviving Parent Company and its
subsidiaries or the surviving entity thereof, as applicable, immediately before
the consummation of such transaction or series of related transactions holding,
directly or indirectly, less than 50% of the voting power of the Surviving
Parent Company (or such subsidiary or subsidiaries) or any successor, other
entity or surviving entity thereof, as applicable, immediately following the
consummation of such transaction or series of related transactions;

(C) transaction or series of related transactions in which a majority of the
board of directors or equivalent governing body of the Surviving Parent Company
(or any successor or other entity holding all or substantially all of the assets
of such Person and its subsidiaries) immediately following or as a proximate
cause of such transaction is comprised of persons who were neither members of
the board of directors nor nominated by the board of directors or a committee of
the board of directors or equivalent governing body of Holdco (or such successor
or other entity) immediately prior to such transaction; and

(D) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any Person or “group”
that includes the Shareholder or his Affiliates, shall obtain beneficial
ownership (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of the
voting stock of the Surviving Parent Company representing more than 50% of the
voting power of the capital stock of the Surviving Parent Company entitled to
vote for the election of directors of the Surviving Parent Company.

(ii) “Contingent Shares” means the shares of Holdco Common Stock issuable
pursuant to this Section 2.08.

(iii) “Earnings Per Share” means the Surviving Parent Company’s profits or net
income (as defined by IFRS or GAAP, whichever accounting standard is used by the
Surviving Parent Company in its then annual audit) divided by the fully-diluted
number of shares of Holdco Common Stock outstanding for such period, as reported
by the Surviving Parent Company and/or under IFRS or GAAP.

 

-4-



--------------------------------------------------------------------------------

(iv) “Net Asset Value” means an amount equal to the appraised value of each
vessel in the Surviving Parent Company’s fleet obtained within any twelve month
period prior to the determination of the Net Asset Value, minus the
indebtedness, plus any unrestricted cash of the Surviving Parent Company. The
appraised value of the vessels shall be determined by taking the average of
three internationally recognized maritime appraisers reasonably selected by the
Holdco Board.

(v) “Net Asset Value Per Share” means an amount equal to (A) the Net Asset
Value, divided by (B) the number of fully-diluted shares of Holdco Common Stock
outstanding for such period, as reasonably determined by the Holdco Board and
not inconsistent with the number of fully-diluted shares used to compute
Earnings Per Share under GAAP.

(f) Subject to compliance with applicable Law, any Contingent Shares to be
issued pursuant to this Section 2.08 shall be (i) issued automatically and
without requiring approval from the board of directors of the Surviving Parent
Company other than approvals granted in connection with this Agreement and the
Mergers, (ii) with respect to the Sponsors, allocated among such Sponsors as set
forth on Schedule 2.08(f), and (iii) automatically equitably adjusted to reflect
appropriately the effect of any stock split, reverse stock split, stock dividend
(including any dividend or distribution of securities convertible into shares of
Holdco Common Stock), cash dividends, reorganization, recapitalization,
reclassification, combination, exchange of shares or other like change with
respect to the shares of Holdco Common Stock occurring on or after the date such
Contingent Shares are issued.

(g) Not later than 120 days after the twelve-month period with respect to which
Earnings Per Share and Net Asset Value Per Share are calculated, the Surviving
Parent Company shall deliver to the Shareholder and the Sponsor Representative
its calculations (the “Metrics Calculations”), which shall be conclusive and
binding upon the parties unless the Shareholder or the Sponsor Representative,
within ten Business Days after its receipt of the Metric Calculations, notifies
the Surviving Parent Company in writing that it disputes any of the amounts set
forth therein, specifying the nature of the dispute and the basis therefore. The
parties shall in good faith attempt to resolve any dispute and, if the parties
so resolve all disputes, the Metric Calculations, as amended to the extent
necessary to reflect the resolution of the dispute, shall be conclusive and
binding on the parties. If the parties do not reach agreement in resolving the
dispute within ten Business Days after notice is given to the Surviving Parent
Company by the Shareholder or the Sponsor Representative, the parties shall
submit the dispute to an independent accounting firm which is mutually agreeable
to the parties (the “Accounting Arbiter”). Within 30 days of such submission,
the Accounting Arbiter shall determine (it being understood that in making such
determination, the Accounting Arbiter shall be functioning as an expert and not
as an arbitrator), based solely on written submissions by the Surviving Parent
Company and the Shareholder and/or the Sponsor Representative, and not by

 

-5-



--------------------------------------------------------------------------------

independent review, only those issues in dispute and shall render a written
report as to the resolution of the dispute and the resulting Metric Calculations
which shall be conclusive and binding on the parties. In resolving any disputed
item, the Accounting Arbiter (x) shall be bound by the provisions of this
Section 2.08(g) and (y) may not assign a value to any item greater than the
greatest value for such items claimed by either party or less than the smallest
value for such items claimed by either party. The fees, costs and expenses of
the Accounting Arbiter shall be borne by the Surviving Parent Company. The
Shareholder and the Sponsor Representative shall be entitled to engage a single
firm of independent accountants to advise it with respect to the Metric
Calculations, with the reasonable fees and expenses of such firm to be paid by
the Surviving Parent Company.

(h) Contingent Shares issuable pursuant to Sections 2.08(a), (b) or (c) shall be
issued no later than thirty (30) days after the Metrics Calculations becomes
conclusive and binding for such period with respect to such Contingent Shares
are earned.

(i) Subject to Section 2.08(f), in no event shall the Contingent Shares exceed
(i) 3,307,692 shares of Holdco Common Stock to the Shareholder, or
(ii) 1,404,808 shares of Holdco Common Stock to the Sponsors.

 

  (g) Section 7.03 of the Merger Agreement is amended by adding the following
new subsection (j):

(j) Amendment to Sponsors Agreement. An amendment to the Sponsors Agreement
substantially in the form attached as Exhibit A to this Amendment executed by
each of the Sponsors and delivered to the Company.

 

3. Full Force and Effect. Except as expressly modified by this Amendment, all of
the terms, covenants, agreements, conditions and other provisions of the Merger
Agreement shall remain in full force and effect in accordance with their
respective terms. This Amendment is limited precisely as written and shall not
be deemed to be an amendment to any other term or condition of the Merger
Agreement or any of the documents referred to therein. As used in the Merger
Agreement, the terms “this Agreement”, “herein”, “hereinafter”, “hereunder”,
“hereto” and words of similar import shall mean and refer to, from and after the
date hereof, unless the context otherwise requires, the Merger Agreement as
amended by this Amendment.

 

4. Miscellaneous. The provisions of Section 9.04, Section 9.05 and Article X of
the Merger Agreement shall apply to this Amendment mutatis mutandis, and to the
Merger Agreement as modified by this Amendment, taken together as a single
agreement, reflecting the terms as modified hereby.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

PARENT: CAMBRIDGE CAPITAL ACQUISITION CORPORATION By

/s/ Benjamin Gordon

Name: Benjamin Gordon Title: Chief Executive Officer CAMBRIDGE HOLDCO, INC. By

/s/ Benjamin Gordon

Name: Benjamin Gordon Title: Chief Executive Officer CAMBRIDGE MERGER SUB, INC.
By

/s/ Benjamin Gordon

Name: Benjamin Gordon Title: Chief Executive Officer COMPANY: PARAKOU TANKERS,
INC. By

/s/ Gregory McGrath

Name: Gregory McGrath Title: Chief Financial Officer SHAREHOLDER:

            /s/ Por Liu

Por Liu

[Amendment No. 1 to the Business Combination Agreement Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

Amendment to Sponsors Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDMENT NO. 1

TO

SPONSORS AGREEMENT

This Amendment No. 1 (this “Amendment”) to the Sponsors Agreement is made and
entered into as of April     , 2015, by and among the undersigned parties listed
under Sponsors on the signature page hereto (collectively, the “Sponsors”) and
Parakou Tankers, Inc., a Marshall Islands corporation (the “Company”).

WHEREAS, the Sponsors and the Company are parties to the Sponsors Agreement,
dated as of December 1, 2014 (the “Sponsors Agreement”); and

WHEREAS, the parties hereto desire to amend Exhibit A to the Sponsors Agreement
in accordance with Section 7(d) of the Sponsors Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, each of
the parties hereto hereby agrees as follows:

 

1. Exhibit A. Exhibit A to the Sponsors Agreement is hereby deleted in its
entirety and replaced with Exhibit A-1, attached hereto.

 

2. Full Force and Effect. Except as expressly modified by this Amendment, all of
the terms, covenants, agreements, conditions and other provisions of the
Sponsors Agreement shall remain in full force and effect in accordance with
their respective terms. This Amendment is limited precisely as written and shall
not be deemed to be an amendment to any other term or condition of the Sponsors
Agreement or any of the documents referred to therein. As used in the Sponsors
Agreement, the terms “this Agreement”, “herein”, “hereinafter”, “hereunder”,
“hereto” and words of similar import shall mean and refer to, from and after the
date hereof, unless the context otherwise requires, the Sponsors Agreement as
amended by this Amendment.

 

3. Miscellaneous. The provisions of Sections 6 and 7 of the Sponsors Agreement
shall apply to this Amendment mutatis mutandis, and to the Sponsors Agreement as
modified by this Amendment, taken together as a single agreement, reflecting the
terms as modified hereby.

[Signature page follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

PARAKOU TANKERS, INC. By

 

Name: Title: SPONSORS CAMBRIDGE CAPITAL LLC By

 

Name: Title: GORDON FAMILY 2007 TRUST By

 

Name: Title:

 

MITCHELL GORDON

 

MICHAEL DURHAM GANTCHER FAMILY LIMITED PARTNERSHIP By

 

Name: Title:

 

SCOTT LAURANS

 

BOB HAMMEL

 

HERB SHEAR

[Signature Page to Sponsors Agreement]



--------------------------------------------------------------------------------

 

JONATHAN MEEKS

 

SIDNEY BROWN

 

DAVID BRODSKY

 

ELLIOTT BRODSKY

 

JONATHAN MORRIS

 

RAMON SUAZO ALEX 2012 TRUST By

 

Name: Title: RAYMOND AVON VENTURES, LLC By

 

Name: Title:

[Signature Page to Sponsors Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

 

Name of Stockholder

   Initial Number of
Parent Common
Stock      Cancellation of
Parent Common
Stock      Number of Parent
Common Stock
After Cancellation  

Gordon Family 2007 Trust

     1,567,500         1,255,947         311,553   

Mitchell Gordon

     60,000         48,075         11,925   

Michael J. Durham

     40,000         32,050         7,950   

Gantcher Family Limited Partnership

     60,000         48,075         11,925   

Scott Laurans

     60,000         48,075         11,925   

Sidney Brown

     10,000         8,012         1,988   

David Brodsky

     25,000         20,031         4,969   

Herb Shear

     25,000         20,031         4,969   

Bob Hammel

     50,000         40,062         9,938   

Jonathan Morris

     5,000         4,006         994   

Elliott Brodsky

     10,000         8,012         1,988   

Alex 2012 Trust

     10,000         8,012         1,988   

Ramon Suazo

     15,000         12,019         2,981   

Raymond Avon Ventures, LLC

     25,000         20,031         4,969   

Jonathan Meeks

     50,000         40,062         9,938      

 

 

    

 

 

    

 

 

 

Total

  2,012,500      1,612,500      400,000   